DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s amendments filed on 09/13/2022 have been entered.
Claims 1, 5-7, and 12-19 are currently pending.
Claims 2-4 and 8-11 have been canceled.
Claims 12-19 are new claims
Claim 1 has been amended. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 13, the claim recites “a thermoset polymer substrate layer,” “an upper thermoset adhesive,” and “lower thermoset adhesive.” These limitations are not recited in the initially filed Application. Therefore, the claim fails to comply with the written description requirement.
Claims 14-19 are also rejected, due to their dependency on Claim 13.
Regarding Claim 15, the claim recites the upper and lower fiber layers are woven. This limitation is not recited in the initially filed Application. Therefore, the claim fails to comply with the written description requirement.
Regarding Claim 18, the claim recites “an additional thermoset polymer substrate.” This limitation is not recited in the initially filed Application. Therefore, the claim fails to comply with the written description requirement.
Regarding Claim 19, the claim recites “thermoset polymer substrate is a porous foam.” This limitation is not recited in the initially filed Application. Therefore, the claim fails to comply with the written description requirement.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Haque (US 2006/0141884 A1) in view of Mikami (JP 2010-208607 A) and Lin et al. (US 2020/0048829A1).
Regarding Claim 1, Haque teaches a sound absorbing composite for use as a vehicle interior part (Paragraph 0002, 0053). Haque teaches the part include a multilayer substrate (Fig. 6, Item 350; Paragraph 0004), a first outer layer (Fig. 6, Item 310), an upper reinforcement layer (Fig. 6, Item 295), a lower reinforcement layer (Fig 6., Item 295), and a lower fabric layer (Fig. 6, Item 310). 

    PNG
    media_image1.png
    174
    369
    media_image1.png
    Greyscale

Haque teaches a first surface of the substrate is bonded to the first surface of the upper reinforcement layer and a second surface of the substrate is bonded to the first surface of the lower reinforcement layer. (Fig. 6). Haque teaches a second surface of the upper reinforcement layer is bonded to the first surface of the outer layer. (Fig. 6). Haque teaches a second surface of the lower reinforcement layer is bonded to the bottom fabric layer. (Fig.6). Haque teaches the upper and lower reinforcement layers are made of glass fiber mat. (Paragraph 0010). 
Haque teaches additional layers of fabric or foam such as cloth, vinyl, leather or wall paper, may be applied to the composite, on the bottom fabric layer or the first outer layer. (Paragraph 0010, 0055, 0059). Therefore, Haque teaches a second outer layer can be applied to the first outer layer.
Haque does not specifically teach the substrate comprises two layers of core material with a glass reinforcement layer bonded between the two layers of core material with a glue layer, and the respective thicknesses and basis weights.
Mikami teaches a molded interior part for a car comprising foam and other layers. (Abstract). Mikami teaches the core substrate can be two layers of core polyurethane foam layers with a glass fiber reinforcement layer between the two foam layers (Fig. 2; Paragraph 0030-0032). Mikami teaches the glass fiber layer and foam layers are bonded through urethane adhesive layers (Paragraph 0012). Mikami teaches the basis weight of each foam layer can be 150 gsm and have a thickness of approximately 5 mm (Paragraph 0025, 0044) and the basis weight of the adhesive layer can be 20 to 60 gsm. Paragraph 0045-0046). Mikami teaches this bonding structure for the core increases the rigidity of the resulting composite, while also reducing the weight. Mikami also teaches maintains sound absorption performance and workability of the composite structure. (Paragraph 0005, 0007). Therefore, it would have been obvious to one with ordinary skill in the art to use the core of Mikami as the substrate of Haque to reach a more rigid composite without losing any other desired properties.  
Haque and Mikami does not specifically teach the second outer layer is a knitted fabric, a chamois fabric, needled mat, flock mat or loop-pile mat.
Lin teaches an artificial leather comprising knitted fabrics. (Abstract; Paragraph 0024). Lin teaches this leather provides the advantage of being more environmentally friendly and easier to produce. (Paragraph 0002). Thus, it would have been obvious to one with ordinary skill in the art to use the knitted fabric synthetic leather of Lin as the leather Haque to yield a more environmentally friendly and easier to manufacture product. 
Regarding Claim 6, Haque teaches the upper and lower reinforcement layer are each a single glass fiber layer (Fig. 6).
Regarding Claim 7, Lin teaches the leather, the second outer layer of Haque, can operate as a synthetic leather layer with a thickness of 1.1 mm and had a basis weight of 463 gsm. (Paragraph 0064). Thus, it would have been obvious to one with ordinary skill in the art to use the suitable leather of Lin in Haque.
Regarding Claim 12, Mikami teaches the glue can be a urethane adhesive. (Paragraph 0013). 

Claim 5 is rejected under 35 U.S.C. 103 for being unpatentable over Haque, Mikami and Lin as applied in Claim 1, in further view of Balthes et al. (US 2004/0097159).
Regarding Claim 5, Haque does not specifically teach the glass fiber layers of the upper and lower reinforcement layers comprise two layers.
Balthes teaches a headliner and trim (Abstract; Paragraph 0003), where outer reinforcement layers comprises a double layer of glass fiber on each side of the core. (Fig. 3; Paragraph 0035). Balthes teaches this offers further strength to the laminate. (Paragraph 0035). Thus, as Balthes teaches adding in additional layers of glass fiber to Haque creates a strong laminate, it would have been obvious to add additional glass fiber layers into the article of Haque. 

Response to Arguments
Applicant’s arguments have been fully considered.
The prior §112 rejections have been withdrawn, due to Applicant’s amendments.
Applicant’s arguments regarding Gehani have been considered, but are moot due to the new grounds of rejection under Haque, Mikami and Lin as necessitated by Applicant’s amendments. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 9:30am-3:30pm, 8:30PM-10:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Zhang/Primary Examiner, Art Unit 1781